

117 S302 IS: Set Testing and Objectives Plan for COVID–19 Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 302IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program to support county and municipal government entities in reducing the spread of COVID–19 through standardized testing and evaluation measures, and for other purposes.1.Short titleThis Act may be cited as the Set Testing and Objectives Plan for COVID–19 Act or the STOP COVID–19 Act.2.Program for COVID–19 testing, contact tracing, and other efforts to reduce the spread of COVID–19(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a program to award grants to county and municipal government entities, to support COVID–19 testing, contact tracing, and other efforts to reduce the spread of COVID–19 in such counties and municipalities.(b)Eligible entitiesTo be eligible to receive a grant under this section, a county or municipal government entity shall—(1)have a public health department; and(2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the entity's operational plan and proposed uses of the grant funds. (c)Technical supportThe Secretary shall provide technical assistance to the public health department of government entities awarded a grant under this section. (d)Use of fundsGrants awarded under this section may be used in support of programs to increase COVID–19 testing and to reduce the spread of COVID–19, which may include hiring staff for COVID–19 testing centers, funding mobile testing centers, hiring contact tracers, purchasing IT equipment, conducting public awareness campaigns, and paying for COVID–19 testing or testing related equipment.(e)Requirements(1)In generalEach government entity receiving a grant under this section shall—(A)develop a data-driven program for COVID–19 testing, contact tracing, and other efforts to stop the spread of COVID–19;(B)operate a searchable, publicly available website that lists every participating COVID–19 PCR testing center in the jurisdiction and, with respect to each such center, state—(i)whether testing is free or the cost of such testing;(ii)whether health insurance covers the testing, and, if so, what information health insurers will require before providing such coverage; and(iii)the average time to obtain a test result; and(C)report weekly on the metrics described in subsection (f)(1), for each neighborhood established under paragraph (2)—(i)identifying any neighborhood for which there is nonattainment on any such metric during the applicable reporting period; and(ii)describing the specific mitigation measures planned for any such neighborhood to reach attainment, including a description of the measures required under subsection (g)(2).(2)Neighborhoods(A)In generalFor purposes of meeting the requirements under paragraph (1), each government entity receiving a grant under this section shall divide its jurisdiction into neighborhoods, with each neighborhood being an area with approximately 10,000 residents.(B)Provision of information on mapEach government entity shall make available a map of the total jurisdiction that illustrates the neighborhoods established pursuant to subparagraph (A), and shall provide the information required under paragraph (1) by neighborhood. (C)Designation of particular neighborhoodsWith respect to any neighborhood that has not met the evaluation standards described in subsection (f)(2) for a weekly reporting period under subsection (f)(1), the entity shall highlight such nonattainment on the map, in a manner to notify public users of areas not meeting the evaluation standards.(f)Evaluation standards(1)In generalThe standards for purposes of determining compliance under paragraph (2) are as follows:(A)Positivity rate(i)A positivity rate at or below 5 percent for PCR testing.(ii)A rate of newly infected residents at or below 10 residents per 100,000 population.(iii)PCR testing at or above 750 residents per 100,000 population.(iv)Rate of infection of less than 1.0.(B)Contact tracing(i)Eighty percent of new cases of infection are contacted by a contact tracer within 24 hours.(ii)Eighty percent of new cases of infection identify contacts.(iii)At least a median of 3 contacts identified by a contact tracer per case.(iv)Eighty percent of new cases followed up on, on a daily basis, by a contact tracer until the subject is out of isolation.(v)Seventy percent of contacts respond to the contact tracer.(vi)Eighty-five percent of contacts who are identified are tested.(C)Test resultsEighty-five percent of PCR tests have results within 48 hours.(D)Other standardsThe Secretary may modify or replace standards described in subparagraphs (A), (B), and (C), or add new evaluation standards, provided such modification, replacement, or addition is based on data-driven research that demonstrates the basis of the Secretary's determination.(2)ComplianceA government entity shall be considered to be in compliance with the requirements of this section for a weekly reporting period if each neighborhood in the entity has met 85 percent of the standards under paragraph (1) for such reporting period. (g)Effects of noncompliance(1)Grant reduction(A)Initial periodFor the 2-month period immediately proceeding the date of enactment of this Act, there shall be no reduction to the grant amount received by a government entity as a result of non-compliance as described in subsection (f)(2).(B)Subsequent periodsBeginning 2 months after the date of enactment of this Act, in the case of a government entity that is not in compliance for a reporting period as described in subsection (f)(2), the entity shall remit to the Federal Government an amount equal to 25 percent of the total Federal funds expended for the government entity pursuant to the grant under this section for the applicable weekly reporting period. (2)Testing availability mitigation effortsIn the case of a government entity that is not in compliance for a weekly reporting period as described in subsection (f)(2), the entity shall ensure that, in the subsequent week, in each neighborhood within the jurisdiction that did not meet 85 percent of the standards under subsection (f)(1), residents have access to PCR testing sites as follows:(A)In urban areas, 90 percent of residents have access to a testing site within 2 miles of their residence.(B)In suburban areas, 90 percent of residents have access to a testing site within 5 miles of their residence.(C)In rural areas, 70 percent of residents have access to a testing site within 15 miles of their residence. (h)FundingThe Secretary may use any unobligated funds made available to the Public Health and Social Services Emergency Fund to carry out this section.(i)SunsetThis section shall cease to have force or effect on the earlier of the date on which all funds described in subsection (h) are expended or 180 days after the date of enactment of this Act. 3.Program for COVID–19 vaccination(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a program to award grants to States to support COVID–19 vaccination in the States.(b)Applications(1)In generalA State desiring a grant under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including a vaccination plan, operational details, and proposed use of the grant funds. (2)Technical assistanceThe Secretary shall provide technical assistance to States for purposes of developing the vaccination plans to be included in applications under paragraph (1).(c)Use of fundsGrants awarded under this section shall be used to support increasing vaccination efforts in the State, such as meeting increased staffing needs, establishing and supporting vaccination centers, conducting public awareness campaigns, and obtaining equipment for vaccine distribution. (d)RequirementsAs a condition of receipt of a grant under this section, a State shall agree to—(1)submit and publicly post weekly reports, as described in subsection (e);(2)develop a unified registration process for residents and assign each resident to a vaccination site, with the goal of matching residents with the nearest vaccination site, and taking into account the availability of vaccine supply; and(3)administer 95 percent of the State's vaccine allocation each month, or, for each month the State fails to administer such amount, remit to the Federal Government an amount equal to 25 percent of the amount received by the State under this section for that month.(e)Vaccine data reportingEach State receiving a grant under this section shall submit to the Secretary, and post on a publicly available website, a weekly report on, with respect to the State—(1)the State's current vaccination plan and vaccine distribution methodology;(2)the State's vaccination targets for the proceeding week; (3)whether the State met its vaccination targets for the previous week, and, if not, details on why the targets were missed; (4)the daily and weekly cumulative totals of—(A)the number of vaccines (of each type) received;(B)the number of first shot vaccines administered;(C)the number of vaccine series completed; and(D)the number of vaccine doses wasted or lost;(5)the vaccine priority groups in the State and—(A)an estimate of how many people are in each priority group, by State, county, and neighborhood (as designated under section 2(e)(2)(A) pursuant to the program under section 2, or, in the case of a State not participating in the program under section 2, as designated for purposes of this section, as described section 2(e)(2)(A)); and(B)an estimate of how many people in each priority group have been vaccinated, by State, county, and neighborhood (as so designated);(6)the percent of vaccine coverage—(A)by neighborhood (as so designated);(B)by age demographic, and an estimate of how many people are in each such demographic, by State, county, and neighborhood (as so designated); and(C)by race, ethnic group, and sex, and an estimate of how many people are in each such group by State, county, and neighborhood (as so designated);(7)the number of people who scheduled vaccination—(A)online;(B)by phone; and(C)by walk-up at a vaccination center;(8)the number of vaccinations performed by providers at—(A)mass vaccination centers;(B)physician's offices and medical practices;(C)hospitals;(D)pharmacies;(E)community centers; and(F)health departments; and(9)the wait time to be vaccinated.(f)FundingOut of any unobligated amounts made available to the Secretary under the heading CDC-Wide Activities and Program Support under the heading Centers for Disease Control and Prevention under the heading Department of Health and Human Services under title III of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (Public Law 116–260), the Secretary may allocate $8,750,000,000 to carry out this section.(g)StateFor purposes of this section, the term State includes each of the 50 States, territories, and the District of Columbia.(h)SunsetThis section shall cease to have force or effect on the earlier of December 31, 2021, or the date on which the amounts described in subsection (f) have been expended. 